Order, Supreme Court, New York County (Burton S. Sherman, J.), entered March 26, 1991, which, inter alia, confirmed the report of the Special Referee and denied plaintiff’s motion for upward modification of child support, is unanimously affirmed, without costs.
There are no changed circumstances warranting an increase in child support. As the two teenage children reside in boarding school (which is paid for by trusts), and are at home with plaintiff only two months out of the year, the claim that an additional $4,000 a month is required for their support is, as the Special Referee found, not substantiated. There was no evidence that the needs of the children are not being met by the current level of support. Concur—Murphy, P. J., Carro, Ellerin, Kassal and Smith, JJ.